                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


GLOBAL MATERIAL                                2:18-MC-51311-TGB
TECHNOLOGIES, INC.,

                  Plaintiff,


      vs.

DAHZENG METAL FIBRE CO.,                 ORDER GRANTING IN PART
LTD, DONG JUE MIN,                         PLAINTIFF’S MOTION
                                               TO COMPEL
                  Defendants/
                  Judgment Debtors,
and

FEDERAL-MOGUL
POWERTRAIN, INC., et al.,
            Garnishees


      Plaintiff Global Material Technologies, Inc. won a $6.6 million judg-

ment in the United States District Court for the Northern District of Illi-

nois against certain Chinese corporate entities who supplied steel fiber

products to the auto parts manufacturer Federal-Mogul. Plaintiff regis-

tered that judgment with this Court and filed requests for writs of gar-

nishment against sixteen Federal Mogul entities (“the FM Garnishees”)

located in Michigan seeking to attach any payment obligations that the
FM Garnishees may have to the Defendants subject to the Illinois judg-

ment. Plaintiff now seeks discovery from FM Garnishees to determine

whether the FM Garnishees owe money to Defendants that Plaintiff may

collect to satisfy a judgment. The Court heard oral argument on the mo-

tion on April 24, 2019 and now GRANTS IN PART Plaintiff’s Motion

(ECF No. 111). Limited discovery will be permitted.

  I.     Facts

       On September 13, 2016, the United States District Court for the

Northern District of Illinois granted Plaintiff’s Motion for Default Judg-

ment as a sanction for Defendants’ spoliation of evidence. Order, ECF No.

111-4. The facts of the case are fully set forth in that court’s Order but

briefly summarized here.

       Plaintiff Global Material Technologies (“GMT”) sued Defendants

Dahzeng Metal Fibre Co. Ltd., Dazheng Metal Fibre Co. Ltd. d/b/a

ChuanGuPing a/k/a Tru Group, and Dong Jue Min (the “DNZ” Defend-

ants) in the Northern District of Illinois for misappropriating GMT’s

trade secrets related to the manufacture and sale of steel fiber products.

Plaintiff’s Motion for Discovery, ECF No. 111 PageID.123–24. Plaintiff

obtained a default judgment on the claim that Defendants sold products
manufactured using those stolen trade secrets to Garnishees: Federal-

Mogul Chassis, Federal-Mogul Corporation, Federal-Mogul Finance 1,

Federal-Mogul Ignition Company, Federal-Mogul, Federal-Mogul Mo-

torparts Corporation, Federal-Mogul Motorparts LLC, Federal-Mogul

Piston Rings, Inc., Federal Mogul Powertrain LLC, Federal-Mogul

Powertrain, Inc., Federal-Mogul Products, Inc., Federal-Mogul TP Lin-

ers, Inc., Federal-Mogul Transaction LLC, Federal-Mogul U.S. Ignition,

LLC, Federal-Mogul Value Train International LLC, Federal-Mogul

World Wide, Inc., Ferodo America, Inc., and Speyside Real Estate, LLC.

Here, the Court refers to all Garnishees collectively as “the FM Garnish-

ees.” Plaintiff sought to collect any money the FM Garnishees owe to De-

fendants in order to satisfy the approximately $6.6 million judgment of

the Northern District of Illinois court, entered on March 28, 2018. Judg-

ment, ECF No. 111-5. In response, the FM Garnishees have stated that

they do not owe any money to Defendants. See, e.g., Garnishee Disclosure

from Federal-Mogul Piston Rings, Inc., ECF No. 76.

     But Plaintiff is skeptical. Plaintiff alleges that Defendants are

avoiding the judgment by using Zhuhai Unimetal (“Zhuhai”) as a nomi-
nee entity of the DNZ Defendants to receive payments from the FM Gar-

nishees. ECF No. 111 PageID.125. In other words, Plaintiff is alleging

that Defendants continue to sell steel fiber products to the FM Garnish-

ees using Plaintiff’s trade secrets, but they do so through Zhuhai in order

to avoid Plaintiff’s efforts to execute a garnishment against the FM Gar-

nishees.1 In this way, Plaintiffs argue, the FM Garnishees nominally owe

money only to Zhuhai, not to Defendants, so the FM Garnishees would

technically be correct in responding to the writ of garnishment by stating

that they do not owe any money to the Defendants. Plaintiffs see this as

an illicit maneuver. The Order Granting Default Judgment against De-

fendants in the Northern District of Illinois indicates that Defendants

previously used this exact strategy to steal Plaintiff’s customers—first

funneling transactions through an entity called Tru Group and then

through one called Seamarky. ECF No. 111-4 PageID.170.

      To ascertain the transactions between the FM Garnishees, Zhuhai,

and Defendants, Plaintiff seeks to depose corporate representatives of

the FM Garnishees “regarding all payables owed to [Defendants] and all


1On December 11, 2018, pursuant to orders entered by the United States District
Court for the Middle District of Tennessee, Plaintiff seized 79 pallets of steel fibers
en route to Garnishees. Those products, bearing Zhuhai shipping labels, had Defend-
ant’s name—“DNZ”—stenciled on them. Photos of Seized Products, ECF No. 111-10.
entities through which [Defendants] have operated, and continue to op-

erate”; and allow Plaintiff to subpoena documents from the FM Garnish-

ees responsive to those topics with a production date prior to the corpo-

rate representative depositions.

  II.     Analysis

        Fed. R. Civ. P. 69 governs execution of judgments. Subsection (1)

states that “[t]he procedure on execution—and in proceedings supple-

mentary to and in aid of judgment or execution—must accord with the

procedure of the state where the court is located, but a federal statute

governs to the extent it applies.” Subsection (2) permits discovery “[i]n

aid of the judgment or execution . . . from any person—including the judg-

ment debtor—as provided in these rules or by the procedure of the state

where the court is located.” The parties have not asserted that any fed-

eral statute applies. The Court therefore looks to Michigan law to deter-

mine the scope of discovery permissible when a party seeks to execute a

judgment.

        Michigan Court Rule 3.101(L)(3) states, “The discovery rules apply

to garnishment proceedings.” Specifically, the rule states, “Within 14

days after service of the disclosure, the plaintiff may serve the garnishee
with written interrogatories or notice the deposition of the garnishee.”

MCR 3.101(L)(1). Rule 2.302(B)(1), governing the scope of discovery in

civil cases, allows discovery “regarding any matter, not privileged, which

is relevant to the subject matter involved in the pending action.” And

Rule 3.101(G) sets forth the liabilities of a garnishee, which, relevant to

this Motion, is limited to amounts owed by the garnishee to the defendant

when the writ of garnishment was served. Mich. Comp. Laws § 600.6128

allows the Court to determine title to debt or property where “[a] third

party is indebted to the judgment debtor, and the obligation of the third

party to pay the judgment debtor is disputed,” including making the third

party a party to the action. In addition, a court may “compel a discovery

of any property or things in action belonging to a judgment debtor” after

a money judgment is entered. Mich. Comp. Laws § 600.6104(1). A peri-

odic writ of garnishment, such as exists in this action, “remains in effect

until the balance of the judgment is satisfied.” Mich. Comp. Laws

§ 600.4012(1).

     Courts interpreting Michigan law have endorsed a broad scope for

post-judgment discovery. See, e.g., Comerica Bank v. Esshaki, 314 F.
Supp. 3d 832, 833–34 (E.D. Mich. 2018) (The scope of postjudgment dis-

covery is very broad. . . A judgment creditor is entitled to a very thorough

examination of the judgment debtor.” (internal quotation marks omitted)

(citing cases)). There is a presumption in favor of “full discovery of any

matters arguably related to the creditor’s efforts to trace the debtor’s as-

sets and otherwise to enforce the judgment.” Id. at 834 (internal quota-

tion marks omitted) (emphasis added).

     Having carefully reviewed the written opinions of the court in the

Northern District of Illinois, this Court finds that Plaintiff has demon-

strated that the information it seeks is relevant to its garnishment ac-

tion, presenting enough evidence to show that the relationship between

Zhuhai, the FM Garnishees, and Defendants is “arguably related” to its

effort to enforce the judgment against Defendant.

     The FM Garnishees raise several objections to Plaintiff’s request,

which the Court now considers. First, they argue that Plaintiff’s requests

exceed the scope of permissible discovery. The FM Garnishees say they

owe no money to Defendants and that discovery should be limited to de-

termining whether this statement is true. But the FM Garnishees cannot

overcome the multiple statutory provisions and cases authorizing broad
discovery in garnishment actions—even extending to non-parties to the

case. Instead, the FM Garnishees argue they complied with their disclo-

sure obligations under Michigan law. While this is indeed true, it does

not foreclose Plaintiff’s right to discovery on any matters arguably related

to their efforts to enforce a judgment.

      The FM Garnishees argue that because it would be impossible for

Plaintiff to enforce its judgment against non-parties, discovery on this

matter is inappropriate. But this requires deciding a question on the mer-

its that is not yet properly before the Court. The Court does not yet know

what discovery on this issue may reveal. If the FM Garnishees owe money

to Zhuhai, but Zhuhai is only a nominee for the Defendants, Plaintiff may

seek to argue that any payment obligation to Zhuhai should be subject to

garnishment as it is a de facto payment obligation to the Defendants. Or

Plaintiff could use the information produced in discovery to add Zhuhai

to the garnishment action—either by directing a writ of garnishment to

Zhuhai2 or by invoking a fraudulent transfer theory. In particular, under



2At oral argument on this Motion, counsel for FM Garnishees suggested that Zhuhai
could possibly be named as a garnishee, but Plaintiff did not pursue that option. In
briefing, however, the FM Garnishees contended that Plaintiff could not name Zhuhai
as a defendant in this garnishment action because Plaintiff has not established
Zhuhai’s liability for Defendant’s debts. ECF No. 115 PageID.308. Discovery from the
Michigan law, a judgment creditor can request a writ of garnishment

where it “knows or has good reason to believe that a named person has

control of property belonging to the defendant.” MCR 3.101(D)(3)(a). Dis-

covery from the FM Garnishees might provide the kind of evidence nec-

essary to request a writ of garnishment as to DNZ property that Zhuhai

allegedly controls.

      In sum, discovery could reveal some basis for Plaintiff to pursue

additional action against either Zhuhai or the Defendants.

      Garnishees next argue that MCR 3.101(L)(1) allows only interrog-

atories and depositions in garnishment actions,3 not document requests.

While it is correct that this rule explicitly mentions only interrogatories

and depositions, the text of the rule does not exclude other types of dis-

covery, including requests to produce documents. And subsection (3) of

the same rule, as noted above, references the general discovery rules for

Michigan state courts, which permit requests to produce documents.



FM Garnishees is thus a proper avenue for investigation to see whether Plaintiff can
establish that Zhuhai should be added as a garnishee.

3 The case Garnishees cite in their Response to support this argument is Johnson
Carpet, Inc. v. Headapohl, No. 2014120, 2000 WL 33535528 (Mich. Ct. App. Jan. 28,
2000). This case is inapposite because it examines when a court ought to quash a writ
of garnishment and what evidence is admissible in a garnishment action, not when a
court ought to allow certain discovery.
Plaintiff has provided ample case law supporting the proposition that

Michigan courts interpret the text of discovery rules broadly. E.g. BR

NORTH 223, LLC v. Glieberman, No. 13-50297 (E.D. Mich. Feb. 25, 2015)

(permitting the plaintiff to subpoena documents in a garnishment action

under Michigan law); Reed Dairy Farm v. Consumers Power Co., 576

N.W.2d 709, 711 (finding that “court rules are simply guidelines for ac-

cessing information, and are not designed to be an exhaustive index of

every resource available to parties during discovery”). In sum, “the dis-

covery process should promote the discovery of the facts and circum-

stances of a controversy, rather than aid in their concealment.” Reed

Dairy, 576 N.W.2d at 710 (quotation marks omitted). Plaintiff has plau-

sibly alleged that the FM Garnishees may be concealing the true nature

of their obligation to Defendants by transacting business through

Zhuhai. Indeed, the default judgment issued in the Northern District of

Illinois was based on the Defendants’ concealment of facts, evidenced by

failure to comply with its discovery obligations. ECF No. 111-4

PageID.167. The FM Garnishees’ objection that the requested discovery

is impermissibly broad because it seeks information from non-parties

lacks merit.
     The FM Garnishees also argue that a garnishment attaches only to

amounts currently owed to Defendant. Plaintiffs seek information dating

back to January 2015, January 2017, or during an unlimited period of

time. The FM Garnishees contend that these requests encompass too ex-

pansive a time period. Given that transactions could have occurred prior

to the date of service of the writ of garnishment for which the FM Gar-

nishees still owe money that could be eligible for garnishment to satisfy

a judgment, the Court disagrees that the only relevant time-period for

discovery requests is the date of service of the writ of garnishment. How-

ever, the Court does find that Plaintiff’s requests carrying an unlimited

time-frame are overly broad. Plaintiff’s discovery requests are therefore

granted only as to the time-period from January 2015 to the present.

     Finally, the FM Garnishees object on the ground that Plaintiff is

requesting confidential business information. As Plaintiff notes, this ob-

jection can be resolved with a protective order at the appropriate time.

Parties are invited to stipulate to such an order and the Court will review

the parties’ proposal.
  III. Conclusion

     Pursuant to the analysis above, Plaintiff’s Motion to Compel is

GRANTED IN PART, limited to information from the time-period from

January 2015 to the present.

     SO ORDERED.

     DATED May 10, 2019.

                               BY THE COURT:


                               /s/Terrence G. Berg
                               TERRENCE G. BERG
                               UNITED STATES DISTRICT JUDGE
